Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to Applicant’s Request Reconsideration after non-final rejection filed on June 1, 2021.  Claims 1-4 are as originally presented without amendment.  Claims 1-4 are pending.
Specification
Applicant has amended the abstract to not exceed 150 words.  There are no outstanding specification objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent App and in further view of  20150181926-A1 (hereinafter Slowik) European Patent Application 1704785-A1 (hereinafter Soglia).
Regarding claim 1, Slowik discloses a method for manufacturing of multi-segment rod-like articles the tobacco industry in an apparatus for manufacturing multi-segment rods or segment rods (Abstract, Fig. 3).  comprising the steps of 
feeding rod-like segments of at least one kind constituting a multi- segment rod-like article (Fig. 2 feeding assemblies 3, 4 and ¶63) 
putting together the rod-like segments in a segments train (ST) (Figs. 1 and 2) on a wrapping material; (Fig. 3, paper 7)
manufacturing a multi-segment rod or a continuous segment rod containing the rod-like segments wrapped by the wrapping material, whereas the segments are pushed together or cavities are left between the segments; (Fig. 3, ¶63).
cutting the multi-segment rod or the continuous segment rod into multi-segment rods or segment rods containing any combination of rod- like segments, double rod-like segments and halves of rod-like segments, (Fig. 3, cutting head 8, ¶63) 
Slowik does not explicitly disclose whereas at the time of the cutting of the continuous multi-segment rod or the continuous segment rod the multi-segment rods or the segment rods move in a longitudinal direction; then changing the conveying direction of the multi-segment rod or the segment rod from the longitudinal direction to a transverse direction, and fixing end segments to the multi-segment rods or the segment rods, conveyed in the transverse direction in an end segment fixing apparatus adapted to manufacture multi-segment rod-like articles.
Further Slowik does not explicitly teach performing a quality check after changing the conveying direction but before fixing the end segment and holding the rods in a compensation unit where necessary to wait for the tipping unit to result in continuous operation. 
Soglia teaches a method for making tobacco products with several machines connected together in cascade (Abstract).  The rods are made, change direction (see annotated Fig. 2), and then filter tipping occurs (Fig. 2, filter tip attachment, or user machine 4). 


    PNG
    media_image1.png
    457
    661
    media_image1.png
    Greyscale


Soglia teaches a quality check step.  After the garniture section the cigarette rods advance through a succession of quality control devices prior to being cut (¶9).  Soglia further teaches that beyond the cut-off device 25, there are further quality control devices (31).  In fact, “between the outfeed of the cigarette maker 2 and the infeed of the filter tip attachment machine 4, and more exactly between the rotary cutter 27 and the transfer unit 29, are ejector means 35 by which cigarette sticks 3 can be diverted into a recovery vessel shown schematically as a block denoted 36.” (¶34)  The rejected sticks are retained in the recovery vessel 36.  The sticks that pass the quality inspection are placed into the transfer unit 29 (¶32).  Soglia also teaches that in a manufacturing system there can be temporary storage units, “buffers”, to compensate for imbalances in output between the machines and allow continuous operation (¶4).
Additionally Soglia teaches that the system is controlled with a master control unit (13).  This unit monitors the various units in the system and is able to stop production when a problem is sensed (¶36).  The intent of the system is to maintain continuous production with minimal rejects (¶15-¶20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slowik to change conveying direction, add the tipping processing unit, place the quality check in the transverse position, and include a compensation unit as taught in Soglia.  Doing so is an obvious combination of unit steps to add tipping to a multisegment rod.  Further, it is not inventive to rearrange the sequencing of prior art process steps.  It would have been prima facie obvious to a person of ordinary skill in the art to rearrange and remove steps included in Soglia to perform quality Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Regarding claim 2, Slowik in view of Soglia discloses the method of claim 1 as discussed above.  The combination does not explicitly disclose before the feeding the multi-segment rods or the segment rods to the measuring unit a step of checking quality of the multi-segment rods or the segment rods and a step of rejecting defective multi-segment rods or segment rods are performed at the apparatus for manufacturing multi-segment rods or segment rods.  
Soglia teaches that there are a succession of quality control devices (¶9).  These control devices are after the cigarette rod has been cut.  Soglia also teaches that a poor quality fragment of cigarette rod could be required to avoid disturbing the quality control.  (¶18)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soglia to provide before the feeding the multi-segment rods or the segment rods to the measuring unit a step of checking quality of the multi-segment rods or the segment rods and a step of rejecting defective multi-segment rods or segment rods are performed at the apparatus for manufacturing multi-segment rods or segment rods.  Soglia identifies the need for several devices.  This is considered to mean that there are quality checks before the quality checks.  Soglia further teaches that a check and possible removal of a cigarette fragment before the quality control device could be required.  A person of ordinary skill in the art would add as many quality steps as necessary to achieve the goals identified in Soglia of preventing faults and maintenance.  
Regarding claim 3, Slowik discloses production system for manufacturing of multi-segment rod-like articles (Abstract, Fig. 3) comprising: an apparatus for manufacturing multi-segment rods or segment rods comprising rod-like segments of at least one kind or double rod-like segments or halves of rod-like segments delivered and conveyed in a longitudinal direction, whereas the segments in a continuous multi-segment rod or segment rod from which the multi-segment rods or the segment rods are cut are pushed together or cavities are left between the rod-like segments (Fig. 4, ¶64), 
Slowik does not disclose an apparatus for changing the conveying direction of the multi-segment rod or the segment rod from the longitudinal direction to a transverse direction, a measuring unit for checking the quality of manufactured multi-segment rods or segment rods, a rejection unit for rejecting defective multi-segment rods or segment rods, and an end segment fixing apparatus adapted to manufacture multi-segment rod-like articles by fixing the end segments to the multi-segment rods or the segment rods conveyed in the transverse direction, characterised in that the production system comprises a compensation unit for storing the multi-segment rods or the segment rods, situated between the measuring unit and the end segment fixing apparatus, adapted to compensate the rejection of the multi-segment rods or the segment rods so that the end segment fixing apparatus is continuously fed with the multi-segment rods or the segment rods.  
Soglia teaches Soglia teaches an apparatus for changing the conveying direction (Fig. 2, transfer unit 29).  Soglia teaches a quality control device (¶31) and an ejector means (¶35).  Soglia also teaches a filter tip attachment after the ejector (Fig.2, user machine 4).
Soglia further teaches a quality check step.  After the garniture section the cigarette rods advance through a succession of quality control devices prior to being cut (¶9).  Soglia further teaches that beyond the cut-off device 25, there are further quality control devices (¶31).  In fact, “between the outfeed of the cigarette maker 2 and the infeed of the filter tip attachment machine 4, and more exactly between the rotary cutter 27 and the transfer unit 29, are ejector means 35 by which cigarette sticks 3 can be diverted into a recovery vessel shown schematically as a block denoted 36.” (¶34)  The rejected sticks are retained in the recovery vessel 36.  The sticks that pass the quality inspection are placed into the transfer unit 29 (¶32).  Soglia also teaches that in a manufacturing system there can be temporary storage units, “buffers”, to compensate for imbalances in output between the machines and allow continuous operation (¶4).
Additionally Soglia teaches that the system is controlled with a master control unit (13).  This unit monitors the various units in the system and is able to stop production when a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slowik to place the quality check in the transverse position and include a compensation unit as taught in Soglia.  It is not inventive to rearrange the sequencing of prior art process steps.  It would have been prima facie obvious to a person of ordinary skill in the art to rearrange and remove steps included in Soglia to provide for additionally quality checks in the process of cigarette manufacture. Doing so would not have produced any unexpected results.  Soglia teaches that the quality check occurs before filter tipping.  The location of the quality check, the longitudinal or the transverse direction, does not change the functionality of the quality check.  Further Soglia recognizes optionally creating holding buffers throughout the process to allow for continuous operation through holding inventory.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 4, Slowik in view of Soglia discloses the system of claim 3 as discussed above.  The combination does not explicitly disclose that the system is characterised in that the apparatus for manufacturing multi-segment rods or segment rods is provided with a measuring unit and a rejection unit for rejecting defective segment rods or multi-segment rods.
Soglia teaches that there are a succession of quality control devices (¶9).  These control devices are after the cigarette rod has been cut.  Soglia also teaches that a poor quality fragment of cigarette rod could be required to avoid disturbing the quality control.  (¶18)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soglia to characterised in that the apparatus for manufacturing multi-segment rods or segment rods is provided with a measuring unit and a rejection unit for rejecting defective segment rods or multi-segment rods.  Soglia identifies the need for several devices for quality checks.  This is considered to mean that there are quality checks along the processing line.  Soglia further teaches that a check and possible removal of a cigarette fragment before the quality control device could be required.  A person of ordinary skill in the art would add as many quality check steps as necessary to achieve the goals identified in Soglia of preventing faults and maintenance.  
Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.
Applicant argues, “[T]he claimed invention, which is different. In the claimed invention, a rejection unit 9A is arranged at the location where rods are transferred in direction T2 transversely to the axis of the rods. The rejection unit 9A is accompanied by a compensation unit 13 for storing the multi-segment rods. The compensation unit 13 as disclosed in the claimed invention stores rods and at the same time replenishes/compensates the stream of the rods, so that rods are fed in the place of rods being rejected by the unit 9A. As a result, the stream is fed to an end segment fixing apparatus 3 continuously, that is, without interruption and without decreasing the efficiency of the production line.  Soglia does not disclose such a compensation unit and does not teach that such an additional compensation unit might be provided. Thus, the compensation unit might be considered as a salient distinguishing feature of both the method for manufacturing of multi-segment rod-like articles according to claim 1, and the production system for manufacturing of multi-segment rod-like articles according to claim 3.”
Soglia teaches temporary storage units, “buffers”.  These buffers are considered to be compensation units.  The buffers store over production to compensate for imbalances in output of the cascaded machines.  Specifically, “Such lines can also be equipped with temporary storage units or "buffers", interposed between cascaded machines and serving to compensate
Applicant further argues, “In the rare event that Slowik as a starting point might be combined with Soglia, the result will not fall within the scope of the claims, because the gap arising after the rejection of a defective rod-like article will not be replenished (as it is replenished/compensated in the claimed invention by the compensating unit).”  For the reasons stated above, this is an obvious combination of the production unit disclosed in Slowik and the teachings of Soglia.  As noted above, it is not inventive to rearrange the sequencing of prior art process steps.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747